Exhibit 10.5
 
TIME-VESTING RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT is made as of December 19, 2011 (the “Grant Date”), between
Charter Communications, Inc., a Delaware corporation (the “Company”), and Thomas
Rutledge (the “Participant”).
 
Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Restricted Stock Agreement (the “Agreement”).
 
The undersigned Participant has been granted the number of shares of Restricted
Stock (“Restricted Shares”) set forth below, subject to the terms and conditions
of the Plan and this Agreement, as follows:
 

  Vesting Schedule: As provided in Section 3 of the Agreement         Number of
Restricted Shares Granted: 305,000                 Charter Communications, Inc.
                /s/ Robert E. Quicksilver    
Robert E. Quicksilver, Executive Vice
President and Chief Administrative Officer

 
I, the undersigned, agree to this grant of Restricted Shares, acknowledge that
this grant is subject to the terms and conditions of the Plan and this
Agreement, and have read and understand the terms and conditions set forth in
Sections 1 through 22 of this Agreement.
 
 

    /s/ Thomas Rutledge     Participant (Thomas Rutledge)  

 
 
 
 

--------------------------------------------------------------------------------

 
 
1. Incorporation By Reference; Plan Document Receipt.
 
This Agreement is subject in all respects to the terms and provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein.  Any capitalized term not defined in this Agreement shall, unless
set forth otherwise herein, have the same meaning as is ascribed thereto in the
Plan.  The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content.  In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall, unless set forth otherwise
herein, control.
 
2. Grant of Restricted Shares.
 
The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of Restricted Shares specified above, which Restricted Shares
shall be issued in the Participant’s name as of the Grant Date provided that the
Participant has executed the appropriate blank stock power attached hereto as
Exhibit A, an escrow agreement and any other documents required by the Committee
as a condition to the issuance of such Restricted Shares.  If the Participant
does not execute such documents by the Grant Date, this Award of Restricted
Shares shall be null and void.  The Restricted Shares issued hereunder shall be
deposited together with the stock powers with the Company as escrow agent.  Upon
delivery of the Restricted Shares to the Company as escrow agent, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the Restricted Shares and to
receive all dividends or other distributions paid or made with respect to the
Restricted Shares according to the terms and conditions of Section 4.  Upon
vesting of any of the Restricted Shares, the Committee shall cause a stock
certificate to be promptly delivered to the Participant with respect to such
vested Restricted Shares, free of the restrictions set forth in Section 3.
Notwithstanding the foregoing, the Committee may impose such additional
restrictions as it may deem advisable, including, but not limited to,
restrictions related to applicable federal securities laws, the requirements of
any national securities exchange or system upon which Shares are then listed or
traded, or any blue sky or state securities laws.  If any of the Restricted
Shares are forfeited in accordance with the terms of this Agreement, such
Restricted Shares shall be deemed no longer outstanding and Participant shall
forfeit any and all rights thereto.  Except as otherwise provided by the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the Restricted Shares,
except as otherwise specifically provided for in the Plan or this Agreement.
 
3. Vesting of Restricted Shares.
 
(a) Normal Vesting.  Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares granted hereunder shall, subject to the Participant’s
continued employment with the Company or its Subsidiaries on each such vesting
date (except as provided
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
otherwise in Sections 3(b) and 3(c)), vest as to one-fourth of the total number
of Restricted Shares (i.e., 76,250 Restricted Shares, and each such group of
Restricted Shares, a “Tranche”) on each of the first four (4) anniversaries of
the “CEO Effective Date” as defined in the employment agreement by and between
the Participant and the Company, dated and effective as of December 19, 2011(the
“Employment Agreement”) (each such anniversary, an “Annual Vesting Date”).
 
(b) Certain Terminations.  Subject to Section 3(c) but otherwise notwithstanding
anything to the contrary set forth in the Employment Agreement, the Plan or this
Agreement, upon the termination of employment of the Participant:
 
(i) following the CEO Effective Date by the Company for Cause (as defined in the
Employment Agreement), by the Participant without Good Reason (as defined in the
Employment Agreement) or as a result of the Participant’s death or Disability
(as defined in the Employment Agreement), any unvested Restricted Shares shall
be forfeited and returned to the Company; or
 
(ii) following the CEO Effective Date by the Company without Cause or by the
Participant for Good Reason, subject to Section 3(c):
 
(A)  
the unvested Tranche, if any, held by Participant that would, absent
Participant’s termination of employment, vest on the Annual Vesting Date
immediately following the Date of Termination (as defined in the Employment
Agreement) shall vest upon the Date of Termination in a prorated amount as to a
number of Restricted Shares equal to 76,250 multiplied by a fraction, the
numerator of which is the number of calendar days following the Annual Vesting
Date immediately preceding the Date of Termination (or, in the case of the
Tranche that would vest on the first Annual Vesting Date, the Grant Date)
through the Date of Termination, and the denominator of which is 365; provided
that if Participant’s employment is terminated by the Company without Cause or
by Participant for Good Reason in either case (x) upon or within thirty (30)
calendar days before or twelve (12) months after a Change in Control, or (y)
prior to a Change in Control at the request of a prospective purchaser whose
proposed purchase would constitute a Change in Control upon its completion, all
unvested Restricted Shares shall vest in full upon the Date of Termination; and

 
(B)  
any Restricted Shares that remain unvested after the application of clause (A)
shall be forfeited and returned to the Company as of the Date of Termination; or

 
(iii) prior to the CEO Effective Date for any reason, all of the Restricted
Shares shall be forfeited and returned to the Company as of the Date of
Termination.
 
 
 
3

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Change in Control” shall mean “Change of
Control” as defined under the Employment Agreement.
 
(c) Forfeiture Resignation.  If, following the CEO Effective Date, Participant
Voluntarily (as defined in the Employment Agreement) resigns without Good Reason
and assumes the role of chairman, chief executive officer, president or other
substantially similar role at Comcast, Time Warner Cable, Cablevision, Cox or
any of their respective affiliates (or a company that is, at such time, a
top-four (4) multi-system operator peer of the Company, and any affiliate of any
such company) (each such company, a “Restricted Company”) at any time before the
18-month anniversary of the CEO Effective Date (such resignation, a “Forfeiture
Resignation”, and such 18-month anniversary, the “Release Date”), Participant
shall forfeit any and all rights to all Restricted Shares, and all of the
Restricted Shares  shall immediately be returned to the Company (the “Forfeiture
Provision”).  In order to implement the foregoing, notwithstanding anything to
the contrary set forth in this Agreement, the Employment Agreement or the Plan,
any Restricted Shares which otherwise would have vested pursuant to Section 3(a)
prior the Release Date shall become vested on the Release Date (and only if
there has not been a Forfeiture Termination); provided that if the Participant’s
employment is terminated in accordance with Section 3(b)(ii) prior to the
Release Date, any Restricted Shares which would have vested prior to such
termination but for this Section 3(c), as well as any Restricted Shares which
vest in accordance with Section 3(b)(ii), will become vested on the Termination
Date.  The Forfeiture Provision shall expire upon a Change in Control that
occurs prior to the Release Date, and any Restricted Shares which otherwise
would have vested pursuant to Section 3(a) through the date of such Change in
Control shall become vested on such date.
 
(d) Examples.  By way of example, the Participant is granted the Restricted
Shares on December 19, 2011, and assume that the CEO Effective Date is February
13, 2012.
 
(i) Termination Example.  If Participant is terminated by the Company without
Cause or resigns for Good Reason on August 13, 2013 (the Release Date),
Participant will vest on the Date of Termination (i.e., August 13, 2013) in (A)
the first Tranche (i.e., as to 76,250 Restricted Shares) which would have vested
on February 13, 2013 but for Section 3(c), and (B) 50% of the 76,250 Restricted
Shares subject to the second Tranche that were scheduled to vest on February 13,
2014 (i.e., 38,125 Restricted Shares) because Participant was employed for 50%
of the vesting year February 14, 2013 – February 13, 2014.  The remaining
unvested 50% of the 76,250 Restricted Shares subject to the second Tranche
(i.e., 38,125 Restricted Shares) and all Restricted Shares subject to the third
and fourth Tranches shall be forfeited and returned to the Company.
 
(ii) Change in Control Example.  A Change in Control occurs on June 30,
2012.  If Participant is terminated by the Company without Cause or resigns for
Good Reason on September 1, 2012, all Restricted Shares shall vest on the Date
of Termination.
 
(iii) Forfeiture Resignation Example.  Participant Voluntarily resigns on
February 14, 2013.  The first Tranche (i.e., as to 76,250 Restricted Shares)
would have vested on February 13, 2013 but for Section 3(c), but did not vest
because February 13, 2013 is prior to the Release Date (i.e., August 13,
2013).  On May 25, 2013, Participant is hired as the chief
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
executive officer of a Restricted Company.  All of the Restricted Shares,
including the first Tranche, are immediately forfeited in their entirety and
returned to the Company due to the Forfeiture Provision.  (If, however, a Change
in Control occurred on May 24, 2013, the Forfeiture Provision would have expired
and the first Tranche would have vested on May 24, 2013.)
 
(e) Committee Discretion to Accelerate Vesting.  Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
all or any  Restricted Shares at any time and for any reason.
 
4. Rights as Stockholder; Dividends and Other Distributions.  Participant shall
have the right to vote the Restricted Shares and to receive any dividends
declared or dividends or distributions paid on such Restricted Shares in
accordance with the terms of this Section 4.  Payment to the Participant of
dividends declared or paid by the Company on Restricted Shares shall be (a)
deferred until vesting of such Restricted Shares and (b) held by the Company for
the account of the Participant until such time.  In the event that dividends are
to be deferred, such dividends shall be deposited with the Company and subject
to the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid .  Payment of deferred dividends in
respect of Restricted Shares, together with interest accrued thereon, if any,
shall be made upon the lapsing of restrictions imposed on the Restricted Shares
in respect of which the deferred dividends are paid, and any dividends deferred
in respect of any Restricted Shares shall be forfeited upon the forfeiture of
such Restricted Shares.
 
5. Effect of a Merger, Consolidation or Liquidation.
 
Subject to the terms of the Plan and this Agreement, in the event of (a) a
liquidation or dissolution of the Company or (b) a merger or consolidation of
the Company (a “Transaction”) that does not constitute a Change in Control, the
Restricted Shares shall continue in effect in accordance with their respective
terms, except that the Committee may, in its discretion, do one or more of the
following: (i) accelerate the vesting schedule with respect to the Restricted
Shares, (ii) arrange to have the surviving or successor entity assume the
Restricted Shares or grant replacement Restricted Shares with appropriate
adjustments in the number and kind of securities or other property subject to
such Restricted Shares or adjustments so that the Restricted Shares or their
replacements represent the right to receive the stock, securities or other
property (including cash) as may be issuable or payable as a result of such
Transaction with respect to or in exchange for the number of such Restricted
Shares, or (iii) cancel the Restricted Shares upon the payment to the
Participant in cash of an amount that is equal to the amount, if any, of the
aggregate Fair Market Value of the Restricted Shares or portion thereof
surrendered at the effective time of the Transaction.  The treatment of any
Restricted Shares as provided in this Section 5 shall be conclusively presumed
to be appropriate for purposes of Section 14 of the Plan.
 
6. Non-Transferability.
 
The Participant’s Restricted Shares may not be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, whether by operation of
law or otherwise, other than to the Company as a result of forfeiture of the
Restricted Shares as
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
provided herein, nor may the Restricted Shares in respect of which restrictions
remain be made subject to execution, attachment or similar process, unless and
until such Restricted Shares vest in accordance with the provisions hereof.
 
7. Governing Law.
 
All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the choice of law principles thereof.
 
8. Withholding of Tax; Section 83(b) Election.
 
8.1 The Company shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
any federal, state, local and foreign taxes of any kind (including, but not
limited to, the Participant’s FICA and SDI obligations) which the Company, in
its sole discretion, deems necessary to be withheld or remitted to comply with
the Code and/or any other applicable law, rule or regulation with respect to the
Restricted Shares.  Any statutorily required withholding obligation with regard
to the Participant may be satisfied by reducing the amount of cash or Restricted
Shares otherwise delivered to the Participant hereunder.
 
8.2 Under Section 83 of the Code, the difference between the purchase price, if
any, paid for the Restricted Shares and their fair market value on the date the
restrictions applicable to such Restricted Shares lapse (if greater) will be
reportable as ordinary income at that time.  The Participant may elect to be
taxed at the time the Restricted Shares are acquired rather than when such
Restricted Shares cease to be subject to such restrictions by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Grant Date.  If the Participant makes such an election, (i)
the Participant will have to make a tax payment to the extent the purchase price
is less than the fair market value of the Restricted Shares on the Grant Date,
and (ii) no tax payment will have to be made to the extent the purchase price is
at least equal to the fair market value of the Restricted Shares on the Grant
Date.  If the Participant chooses not to make this filing within the thirty
(30)-day period, the Participant will recognize ordinary income as the
Restricted Shares become vested, based on their fair market value at that time.
 
9. Legend.  All certificates representing the Restricted Shares shall, where
applicable, have endorsed thereon the following legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING CONDITIONS
AND CERTAIN RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION AND CERTAIN
REPURCHASE RIGHTS.  A COMPLETE STATEMENT OF THE TERMS AND CONDITIONS GOVERNING
SUCH RESTRICTIONS IS SET FORTH IN THE CHARTER COMMUNICATIONS, INC. 2009 STOCK
INCENTIVE PLAN AND IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND
THE REGISTERED HOLDER OR HIS OR HER PREDECESSOR IN INTEREST.  COPIES OF THE PLAN
AND AWARD AGREEMENT ARE ON FILE AT THE COMPANY’S PRINCIPAL OFFICE AND WILL BE
FURNISHED UPON WRITTEN
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
 
 
 
10. Securities Representations.
 
This Agreement is being entered into by the Company in reliance upon the
following express representations and warranties of the Participant.  The
Participant hereby acknowledges, represents and warrants that:
 
10.1 The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.
 
10.2 If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Shares issued hereunder must be held indefinitely unless
an exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to such Shares and the Company is under no obligation to register such
Shares (or to file a “re-offer prospectus”).
 
10.3 If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
Shares issuable hereunder may be made only in limited amounts in accordance with
the terms and conditions of Rule 144 or any exemption therefrom.
 
11. Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and, except as otherwise specifically provided
herein, supersedes all prior agreements or prior understandings, whether written
or oral, between the parties relating to such subject matter.  For the avoidance
of doubt, the Participant acknowledges and agrees that, notwithstanding anything
to the contrary set forth in any employment agreement between the Participant
and the Company, the vesting of the Restricted Shares, including, without
limitation, upon a termination of the Participant’s employment and upon a Change
in Control, shall be governed by the terms of this Agreement.  This Agreement
may be modified, amended, suspended or terminated by the Committee in its
discretion at any time, and any terms or conditions may be waived by the
Committee in its discretion at any time; provided, however, that all such
modifications, amendments, suspensions, terminations or waivers that shall
adversely effect an Participant shall only be effective pursuant to a written
instrument executed by the parties hereto.
 
12. Notices.
 
Any notice hereunder by the Participant shall be given to the Company in writing
and such notice shall be deemed duly given only upon receipt thereof by the
General Counsel of the Company.  Any notice hereunder by the Company shall be
given to the Participant in writing
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
and such notice shall be deemed duly given only upon receipt thereof at such
address as the Participant may have on file with the Company.
 


 
13. No Right to Employment.
 
Any questions as to whether and when there has been a termination of employment
and the cause of such termination of employment shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
 
14. Transfer of Personal Data.
 
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to the Restricted Shares awarded under this Agreement for legitimate
business purposes (including, without limitation, the administration of the
Plan).  This authorization and consent is freely given by the Participant.
 
15. Compliance with Laws.
 
The issuance of Restricted Shares hereunder shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto.  The Company shall not be
obligated to issue the Restricted Shares pursuant to this Agreement if any such
issuance would violate any such requirements.  As a condition to the issuance of
the Restricted Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
 
16. Binding Agreement; Assignment.
 
This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns.  The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.
 
17. Headings.
 
The titles and headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.
 


 
8

--------------------------------------------------------------------------------

 
 
18. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.
 
19. Further Assurances.
 
 Each party hereto shall do and perform (or shall cause to be done and
performed) all such further acts and shall execute and deliver all such other
agreements, certificates, instruments and documents as either party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the Plan and the consummation of the transactions
contemplated thereunder.
 
20. Severability.
 
 The invalidity or unenforceability of any provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
 
21. Acquired Rights.
 
 The Participant acknowledges and agrees that: (a) the Company may terminate or
amend the Plan at any time; (b) the Award of Restricted Shares made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Restricted Shares awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
 
22. Company Recoupment.
 
The Participant’s right to the Restricted Shares granted hereunder shall in all
events be subject to any right or obligation that the Company may have regarding
the clawback of “incentive-based compensation” under Section 10D of the Exchange
Act and any applicable rules and regulations promulgated thereunder from time to
time by the U.S. Securities and Exchange Commission.
 
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
STOCK POWER
 
For value received, I hereby sell, assign and transfer unto Charter
Communications, Inc., a Delaware corporation (the “Company”), 305,000 shares of
common stock of the Company standing in my name on the books of said Company
represented by Certificate(s) Number(s) ___________________ herewith, and do
hereby irrevocably constitute and appoint _________________________ attorney to
transfer the said shares of common stock on the books of said Company with full
power of substitute in the premises.
 


 
Date: _______________________________
 
Printed Name: ________________________
 
Social Security Number: ________________
 
Signature: ___________________________
 
Witness Signature: _____________________
 
 
10
 

--------------------------------------------------------------------------------


 